Opinion by
Judge Rogers,
East Allegheny School District has appealed from an order of the Court of Common Pleas of Allegheny County reversing the decision of the East Allegheny School Board (Board) that Edward M. Janero, a secondary school guidance counselor, was properly suspended by the Board and is not entitled to either reinstatement or back wages.
We affirm the order below on the opinion of Administrative Judge Nicholas P. Paralaros reported as Janero v. East Allegheny School District, Pa. D & C.3d (1982).
*463Order
And Now, .this 21-st day of November, 1983, the order of the Court of Common Pleas of Allegheny County in the above-captioned matter is affirmed.